IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-31,511-05


                         EX PARTE PAULO TREVINO JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 14-CR-1274-F IN THE 214TH DISTRICT COURT
                             FROM NUECES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery, and he was sentenced to forty-five years in prison. The Thirteenth Court of Appeals

affirmed his conviction in an unpublished opinion. Trevino v. State, No. 13-15-00010-CR (Tex.

App.—Edinburg del. Dec. 29, 2016).

        Applicant raises several claims in his habeas application, including claims of ineffective

assistance of trial counsel. He has alleged facts that, if true, might entitle him to relief. Strickland

v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.
                                                                                                       -2-

1999). There is no response from trial counsel in the record provided to this Court, and there are no

findings from the trial court. In these circumstances, additional facts are needed. As we held in Ex

parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate

forum for findings of fact.

          The trial court shall order trial counsel to respond to Applicant’s claims of ineffective

assistance by explaining counsel’s representation of Applicant, including applicable strategy and

tactical decisions. To obtain the response, the trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law regarding the claims raised

in the habeas application. The trial court may also make any other findings of fact and conclusions

of law it deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: September 26, 2018
Do not publish